Citation Nr: 1525490	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-32 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim for service connection for acute myelogenous leukemia (AML).

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to March 1961.  He died in November 2011; the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of a paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

As an initial matter, the Board notes that the RO has developed the issue of entitlement to accrued benefits for appellate consideration.  The record reflects that the Veteran died in November 2011.  At the time of his death, he had a pending claim for service connection for AML.  The appellant's claim for accrued benefits was received less than one year after the Veteran's death.  Therefore, the RO should have construed the claim for accrued benefits as a request to be substituted for the With respect to the  merits of the appeal, the Board is of the opinion that additional development is required before the claims are decided.

In October 2011, the Veteran filed a claim for service connection for AML.  In his initial claim, the Veteran expressed his belief that his AML was caused by exposure to toxic chemicals during service, to specifically include benzene.  The Veteran submitted treatment records from the Fargo VA Medical Center (MC), which confirm the diagnosis of AML.  In its September 2012 rating decision, the RO determined the Veteran's service treatment records failed to show treatment for AML in service and also did not indicate the Veteran was exposed to toxic chemicals.  As such, the RO denied the appellant's claims.  

Following the denial of her claims, the appellant has submitted statements and articles that intimate causal relationships between benzene and asbestos exposure, and the latent development of AML.  The appellant also submitted a VA Form 21-4142 Authorization and Consent to Release Information in August 2012, to allow VA to obtain the Veteran's outpatient treatment records from the Tri-County Hospital.  However, in an August 2013 statement of the case (SOC), the RO stated that it would not obtain those records, because they, "would not result in a favorable decision."  The Board finds this blind assertion to be objectionable, considering the RO indicated a medical nexus is required to link the condition, and the RO could not be certain such statement is not in fact contained within those records.  Additionally, the Board notes the RO conceded the Veteran's exposure to asbestos in its August 2013 SOC, but has not yet obtained a medical opinion to determine whether his AML was consequentially associated with such exposure.   

Finally, the Board notes the Veteran's competent lay statements regarding exposure to hazardous materials, to include benzene, while performing his occupational duties must be given consideration in determining whether service connection is warranted for AML.  A medical opinion is necessary to determine whether his AML was related to his naval service, to include exposure to benzene.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2014); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

A review of the Veteran's DD-214 indicates his occupational specialty was Fireman.  The Department of the Navy indicates the scope of this occupation specifically includes the cleaning, lubrication, and greasing of engines and other machinery.  See Manual of Navy Enlisted Manpower  and Personnel Classifications and Occupational Standards (NAVPERS 18068F), Chapter 4.  To date, the RO has not requested the Veteran's complete Official Military Personnel File (OMPF), to include his performance appraisals, which may show the particular types of toxins the Veteran was exposed to during service.  On remand, the complete OMPF should be obtained.  38 C.F.R. § 3.159 (2014).  The Board observes that benzene was commonly used as an industrial solvent.  In his October 2011 claim, the Veteran asserted he was exposed to benzene in the engine rooms of the USS Oriskany, as a result of his contact with products such as hydraulic fluids, industrial solvents, crude oil, aviation fuel, and other petroleum-based products.  The Board finds no reason to question the veracity of the Veteran's statements, especially in light of the above-noted description of his occupational tasks composed by the U.S. Navy.  

On remand, relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  The RO or the AMC should determine whether the appellant is a proper substitute for purposes of processing the claim for service connection for AML to completion.  If it determines that she is not, she should be informed of her appellate rights with respect to the determination.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claims, to specifically include the private treatment records from Tri-County Hospital, and any other VA or private healthcare facility in which the Veteran obtained treatment for the claimed disability prior to his death.  If any requested records are not available, the record should be annotated to reflect such and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO or the AMC must undertake appropriate development to obtain the Veteran's complete service personnel records.

4.  Thereafter, the RO or the AMC should arrange for all pertinent evidence of record to be made available to and reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's AML.  

Following a review of the relevant records and lay statements, the physician should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the AML was etiologically related to the Veteran's service, to include exposure to toxic chemicals/benzene associated with his service as an Fireman and Boiler Technician and exposure to asbestos associated with his service as a Fireman and Boiler Technician.

The physician must provide a complete rationale for all opinions proffered.  In this regard, the physician must discuss and consider the Veteran's competent lay statements regarding the nature of his naval service and assume such statements are credible for purposes of the opinion.  The physician must also consider any relevant information contained in the service personnel records. 

If the physician is unable to provide the requested opinion, he or she should explain why.

5.  The RO or the AMC should also undertake any additional development deemed necessary.

6.  After completion of the above, the RO or the AMC should readjudicate the appellant's claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




